UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4826


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY LYNN SANDRETH,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.
Senior District Judge. (5:11-cr-00031-FPS-JES-1)


Submitted:   February 19, 2015            Decided:   March 4, 2015


Before GREGORY, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Valentino Kutsch, KUTSCH LAW OFFICES, Wheeling, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Andrew R. Cogar, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Sandreth pleaded guilty to unlawful possession of a

firearm by a drug user, in violation of 18 U.S.C. §§ 922(g)(3),

924(a)(2)     (2012).      The   district      court      sentenced    Sandreth    to

fifteen months’ imprisonment.            On appeal, Sandreth argues that

the   court    (1)    erroneously     applied      U.S.   Sentencing    Guidelines

Manual § 2K2.1(b) (2010) and (2) imposed a cruel and unusual

sentence.     We affirm.

      When     analyzing    challenges        to    the    application     of     the

Sentencing Guidelines, we review questions of fact for clear

error and questions of law de novo.                United States v. Green, 436

F.3d 449, 456 (4th Cir. 2006).               We review the district court’s

ultimate      sentence,    however,     for     abuse     of   discretion,      while

presuming      that    a   sentence     within      the     properly    calculated

Guidelines range is reasonable.               United States v. Go, 517 F.3d

216, 218 (4th Cir. 2008) (internal citations omitted).                       At the

same time, we “lack the authority to review [the] court’s denial

of a downward departure unless the court failed to understand

its authority for doing so.”           United States v. Hackley, 662 F.3d

371, 386 (4th Cir. 2011).

      If a prohibited firearms offense involves between three and

seven firearms, a district court should increase a defendant’s

offense level by two.         USSG § 2K2.1(b)(1)(A).            The court should

“count only those firearms that were unlawfully sought to be

                                         2
obtained,    unlawfully          possessed,      or     unlawfully       distributed.”

USSG § 2K2.1 n.5.          But if the defendant “possessed all . . . [of

the]    firearms        solely      for     lawful        sporting       purposes       or

collection,”      and      did   not   unlawfully         use   the     firearms,     his

offense     level    should       be    decreased       to      level    six.         USSG

§ 2K2.1(b)(2).

       Our review of the record reflects that the district court

properly applied § 2K2.1(b).              Under § 2K2.1(b)’s plain language,

the enhancement applies.               Sandreth “unlawfully possessed” the

heirloom rifle when he did so as a drug user, and not “all” of

his    firearms     were     “solely      for    lawful      sporting     purposes     or

collection.”

       Similarly,    we     conclude      that    the   district        court   did    not

abuse its discretion by refusing to grant Sandreth a variance.

Sandreth received a presumptively reasonable, within-Guidelines

sentence.     Sandreth’s contention that his case falls outside of

§ 2K2.1’s “heartland” simply cannot be squared with the plain

language of the statute.

       Moreover, as to Sandreth’s request for a departure, the

district court recognized its authority to depart, but merely

elected not to do so.             We thus find no reason for reversal in

the district court’s application of § 2K2.1(b).

       Sandreth next argues that his sentence violates the Eighth

Amendment.     Because Sandreth did not raise this argument before

                                            3
the district court, we review the issue for plain error.                          See

United States v. Olano, 507 U.S. 725, 732 (1993).                       To establish

plain error, Sandreth must show that an error (1) occurred, (2)

was plain, and (3) affected his substantial rights.                         Id.    We

find no error, plain or otherwise.

       The Eighth Amendment bars “cruel and unusual punishments.”

U.S.   Const.     amend.    VIII.      “Punishment        is    deemed    cruel   and

unusual not only when it is ‘inherently barbaric,’ but also when

it is disproportionate to the crime for which it is imposed.”

United   States     v.    Cobler,   748    F.3d    570,   575    (4th    Cir.   2014)

(quoting Graham v. Fla., 560 U.S. 48, 59 (2010)).

       Sandreth contends the court violated the Eighth Amendment

by allowing thirty-three months to pass between pronouncing and

executing   his     sentence.       The    delay   occurred      while    the   court

awaited the disposition of United States v. Carter, 669 F.3d 411

(4th Cir. 2012), which potentially could have invalidated his

conviction.        Sandreth cites no authority for the proposition

that mere delay in the execution of a sentence may violate the

constitution.      To the extent we have addressed this issue in the

death penalty context, we have rejected it.                    See Turner v. Jabe,

58   F.3d   924,    933    (4th     Cir.   1995)    (Luttig,       J.    concurring)

(calling such a claim “a mockery of our system of justice”).

Accordingly, we find no violation.



                                           4
       We affirm the district court’s judgment.             We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       5